DETAILED ACTION
In view of the amended appeal brief filed on Mar. 12, 2021, PROSECUTION IS HEREBY REOPENED.   New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)	file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)	initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending in the application.

Art Made of Record
Hong ‘274 (CN-102844274-B, Nov. 5, 2014 – Espacenet, Patent Publication, and English equivalent, i.e. US-20120318658-A1, 26 pages) – Hong ‘274 is the Chinese equivalent of the primary reference Hong (US-20120318658-A1, pub. Dec. 20, 2012) applied to the claims in the patentability analysis below.  Hong ‘274 provides Figure 1, which is a better black and white rendition, relative to Figure 1 of Hong. 

Response to Arguments
Applicant's arguments filed Mar. 12, 2021 in the Appeal Brief have been fully considered but they are not persuasive.
Claim 1 follows.
Claim 1. A solar distillation system comprising:
a plurality of solar panels configured to reflect sunlight;
a plurality of receivers adjacent said plurality of solar panels and configured to receive process water to be processed to purified process water,
said plurality of receivers connected in series and comprising at least a first receiver and a last receiver,
each receiver having spaced apart opposing end surfaces including a process water input on one of the opposing ends and a process water output on the other opposing end, and with
the process water flowing from said first receiver to said last receiver via the respective process water inputs and outputs such that each receiver receives the process water from a previous receiver except the first receiver, with the process water being heated by the reflected sunlight, and with excess process water exiting the process water output on said last receiver;
a plurality of vapor tubes coupled to said plurality of receivers, with each respective vapor tube coupled between adjacent receivers, and
water vapor is generated as the process water is heated within each receiver, with the water vapor flowing via said respective vapor tubes between the adjacent receivers towards said last receiver;
a return vapor tube coupled to said last receiver; and
a distillation tube coupled to said return vapor tube to receive the water vapor, with said distillation tube extending through said plurality of receivers from said last receiver to said first receiver, and
as the water vapor travels through said distillation tube the water vapor changes to a liquid, with the liquid being the purified process water.

Claim 1 is rejected under § 103 over Hong, in view of Hamed et al. (see Rejection for Claim 1 below).  The Rejection for Claim 1 is summarized in the Figure that follows. 

    PNG
    media_image1.png
    617
    995
    media_image1.png
    Greyscale

Regarding Claim 1 – Applicant argues that Hong “teaches away” from multiple stages in the Hong solar distillation system, i.e. Applicant “submits that Hong teaches away from use of multiple evaporation water tanks 16 connected in series to increase performance” (see amended Appeal Brief Page 7, first full Paragraph, first sentence) because:
A).	Applicant argues that the ONLY embodiment Hong discusses is “a single condensation water tank 15 connected in series with a single evaporation water tank 16” and references “the pending claims” in Hong (see amended Appeal Brief Pages 7-8);
B).	 Applicant argues that “the background section in Hong provides that conventional technologies of distillation or evaporation have been typically Multi-Effect Distillation system, Multi-Stage Flashing and Mechanical Vapor Recompression method. Hong goes on to discuss that there are problems with these approaches. . . . To address these problems, Hong discloses a solar heat distillation device that includes a single condensation water tank 15 and a single evaporation water tank 16 connected in series” (see amended Appeal Brief Pages 8-9);

D).	Applicant argues that, “Even if the single evaporation water tank 16 in Hong was replaced with multiple  evaporation water tanks 16 connected in series, it is not clear from Hong how such connections are to be made. . . . It is not clear if an exhaust valve 104 and a steam trap 105 are needed for each evaporation tank 105” (see amended Appeal Brief Page 9);
E).	Applicant argues that, “Hong fails to disclose a water output on an opposing end wall of the illustrated evaporation water tank 16” as required by the Claim 1 language:
each receiver having spaced apart opposing end surfaces including a process water input on one of the opposing ends and a process water output on the other opposing end, and with
the process water flowing from said first receiver to said last receiver via the respective process water inputs and outputs such that each receiver receives the process water from a previous receiver except the first receiver, with the process water being heated by the reflected sunlight, and with excess process water exiting the process water output on said last receiver . . . .

because “an overflow drain pipe 162 is positioned within the evaporation water tank 16” (see amended Appeal Brief Pages 9-10).

Regarding Argument A – This argument is unpersuasive because Hong discloses much more than ONLY the single receiver / single stage example, which Applicant is arguing teaches away from the claimed solar distillation system comprising a plurality of receivers / plurality of stages.  Interestingly, Applicant appears to agree (see Appeal Brief Page 8, second Paragraph, first sentence) that Hong discloses, in the “Background Art” section, that multi-stage solar distillation systems are “conventional” and “typical.”



[0006] The conventional technologies of distillation or evaporation have been typically Multi-Effect Distillation system, Multi-Stage Flashing and Mechanical Vapor Recompression method.  (See Hong [0006] and line before)

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  The Hong disclosure is a broader disclosure, teaching both single stage solar distillation systems and multi-stage solar distillation systems, relative to teaching ONLY the single stage solar distillation system as Applicant is arguing.
Regarding Applicant’s reference to the claims of Hong as indicative of what Hong is disclosing – there is no teaching away from the multi-stage distillation systems that Hong discloses as “conventional” and “typical” (see above paragraph) because patent publications are relevant as prior art for ALL they contain, not just the claim section, as Applicant is arguing.
Regarding Argument B – These arguments are unpersuasive because Applicant is misinterpreting Hong.  Hong does not disclose that a single stage solar distillation system is the ONLY solution to the multi-stage solar distillation’s “problems,” unlike Applicant is arguing.  Hong discloses a single stage solar distillation system with a single receiver / single stage, i.e. cylindrical evaporation water tank 16, and a “break” in the solar distillation system equipment, indicating equipment not shown (see Hong annotated Figure 1 below).

    PNG
    media_image2.png
    842
    1178
    media_image2.png
    Greyscale

Hong, in view of Hamed et al., disclose the multi-receiver / multi-stage solar distillation system, as follows.

    PNG
    media_image3.png
    1005
    1341
    media_image3.png
    Greyscale


These arguments are also unpersuasive because, in response to Applicant’s arguments against the references individually (arguments against just Hong), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (Hong, in view of Hamed et al.). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding Argument C, the “cross-sectional” argument – These arguments are unpersuasive because Applicant is mistaken about where Hong discloses “breaks” in the solar distillation system, indicating equipment not shown.  See Figure which follows.

    PNG
    media_image4.png
    899
    1178
    media_image4.png
    Greyscale

As can be seen from the above Figures, Applicant is mistaken about inserting equipment not shown at the A1-A2, B1-B2, C1-C2 and D1-D2 cross-sectionals, when Hong, in view of Hamed et al., teach elsewhere (see Rejection for Claim 1 below).
Regarding Argument D – Applicant argues that even if the one receiver / one stage is replicated, one of ordinary skill in the art would be unclear as how to make the connections.  The Examiner disagrees.  In the Rejection for Claim 1, Hong, in view of Hamed et al., disclose:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when inserting two additional stages into Hong et al.’s multi-stage solar distillation system as shown above, to make the connections between stages, simply by replicating the connections within the one receiver / one stage, i.e. cylindrical evaporation water tank 16.  In other words:
A).	Hong et al. discloses that in the single stage solar distillation system, the vapor space is connected (see Hong Figure 1 above, receiver 16, the disclosed stage, where the vapor space is connected) and, as such, it would have been obvious in the multi-stage solar distillation system to connect the vapor space of the multiple receivers via vapor tubes (see two Figures up, Hong annotated Figure 1, vapor space connected via vapor tubes between the first and second receivers, and between the second and last receivers, where each receiver is a stage);
B).	Hong et al. discloses that in the single stage solar distillation system, the liquid space is connected (see Hong Figure 1 above, receiver 16, the disclosed stage, where the liquid space is connected) and, as such, it would have been obvious in the multi-stage solar distillation system to connect the liquid space of the multiple receivers via liquid tubes (see two Figures up, Hong annotated Figure 1 above, liquid space connected via liquid tubes between the first and second receivers, and between the second and last receivers, where each receiver is a stage);
C).	 Hong et al. discloses that in the single stage solar distillation system, the distillation tube runs the length of the receiver or stage (see Hong Figure 1 above, the distillation tube, i.e. heating steam pipe line 161, runs the length of receiver 16), and carries purified process water vapor flow countercurrent to the process water flow within the receiver, in order to heat the cooler process water and vaporize it, and to cool the hotter purified process water vapor and condense it to the purified process water – and by such a heat exchange process, improve the heat efficiency of the solar distillation system, i.e. 


As such, it would have been obvious in the multi-stage solar distillation system to do the same, i.e. run the distillation tube through the length of the multiple receivers or stages – and carry the hotter purified process water vapor flow countercurrent to the process water flow within each receiver or stage, in order to heat the cooler process water and vaporize it, and to cool the hotter purified process water vapor and condense it to the purified process water – and by such a heat exchange process, improve the heat efficiency of the solar distillation system (see two Figures up, Hong annotated Figure 1, first, second, and last receivers or stages, where the distillation tube, i.e. heating steam pipe line 161, runs through the length of the first, second, and last, receivers or stages); and
D).	Hong et al. discloses that in the single stage solar distillation system, the liquid level in the receiver (or stage) is controlled via the drain pipe for water level control 162, which runs the length of the receiver – and carries the hotter process water in the drain pipe countercurrent to the cooler incoming process water in the receiver, in a heat exchange process that improves the heat efficiency of the solar distillation system (see Hong Figure 1 above, receiver 16 where the drain pipe for water level control 162 runs the length of the receiver or stage; and see Point C). above where Hong is interested in improved heat efficiency).  As such, it would have been obvious in the multi-stage solar distillation system to do the same, i.e. run the drain pipe for water level control 162 through the length of the multiple receivers – and carry the hotter process water flow in the drain pipe countercurrent to the cooler incoming process water flow in each receiver, in a heat exchange process that improves the heat efficiency of the solar distillation system (see two Figures up, Hong annotated Figure 1, first, second, and last receivers, where the drain pipe for water level control 162 runs through the length of the first, second, and last receivers, i.e. stages).
From the above, Hong, in view of Hamed et al., disclose:

    PNG
    media_image5.png
    617
    995
    media_image5.png
    Greyscale

Regarding Argument E – Applicant argues that, “Hong fails to disclose a water output on an opposing end wall of the illustrated evaporation water tank 16” as required by the Claim 1 language:
each receiver having spaced apart opposing end surfaces including a process water input on one of the opposing ends and a process water output on the other opposing end, and with
the process water flowing from said first receiver to said last receiver via the respective process water inputs and outputs such that each receiver receives the process water from a previous receiver except the first receiver, with the process water being heated by the reflected sunlight, and with excess process water exiting the process water output on said last receiver . . . .

because “an overflow drain pipe 162 is positioned within the evaporation water tank 16” (see amended Appeal Brief Pages 9-10).
These arguments are unpersuasive because, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “a water output on an opposing end wall of the illustrated evaporation water tank 16,” i.e. receiver) are not recited in the rejected claim(s).  There is at least no “end wall” recited in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
These arguments are also unpersuasive because even if Applicant were to amend the claim language to recite what Applicant is arguing, Applicant would still likely be facing the Rejection for Claim 1 under § 103 over Hong, in view of Hamed et al., with three additional distillation stages, instead of the two additional distillations stages shown in the above Figure. 
These arguments are also unpersuasive because Hong, in view of Hamed et al., disclose Claim 1, including the limitations under discussion (see Rejection for Claim 1 below).

Response to Amendment
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US-20120318658-A1, Dec. 20, 2012), in view of Hamed et al. (“Prospects of Improving Energy Consumption of the Multi-Stage Flash Distillation Process,” Saline Water Conversion Corporation, Proceedings of the Fourth Annual Workshop on Water Conservation in the Kingdom, Dhahran, 23-25 April, 2001, from IDS dated Jul. 10, 2019, 14 pages).  Hong, in view of Hamed et al., are hereinafter known as the Combination.
The claims are directed towards an apparatus.  The claim language is in bold-faced font.
Regarding Claims 1-9 and 11-14 – The embodiment is Hong Figures 1-8 – and the disclosed solar distillation system (see Hong Figure 1) is a multi-stage solar distillation system (see Figures below), with a single stage being within cylindrical evaporation water tank 16. This is because:
1).	Claim 1 recites “a solar distillation system” and Hong discloses a “water distillation device and method using the solar heat.”  (See Hong Abstract, lines 1-2);
2).	In Hong’s Figure 1, the break in the middle of the single cylindrical evaporation water tank 16 shows that the single cylindrical evaporation water tank 16 can be multiple cylindrical evaporation water tank 16s, each cylindrical evaporation water tank 16 being a distillation stage; and
3).	Hong further teaches that Hong’s solar distillation system can be multi-stage since “conventional” distillation or evaporation technologies are “typically” multi-stage, i.e. “The conventional technologies of distillation or evaporation have been typically Multi-Effect (i.e. multi-stage) Distillation system, Multi-Stage Flashing and Mechanical Vapor Recompression method” (see Hong [0006]);
4).	Moreover, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make a single-stage solar distillation system into a multi-stage solar distillation system since it is known in the distillation art that “[e]nergy 

    PNG
    media_image3.png
    1005
    1341
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, when inserting two additional stages into Hong et al.’s multi-stage solar distillation system as shown above, to make the connections between stages, simply by replicating the connections within the one receiver / one stage, i.e. cylindrical evaporation water tank 16.  In other words:
A).	Hong et al. discloses that in the single stage solar distillation system, the vapor space is connected (see Hong Figure 1 above, receiver 16, the disclosed stage, where the vapor space is connected) and, as such, it would have been obvious in the multi-stage solar distillation system to connect the vapor space of the multiple receivers via vapor tubes (see two Figures up, Hong annotated Figure 1, vapor space connected via vapor tubes between the first and second receivers, and between the second and last receivers, where each receiver is a stage);
B).	Hong et al. discloses that in the single stage solar distillation system, the liquid space is connected (see Hong Figure 1 above, receiver 16, the disclosed stage, where the liquid space is connected) and, as such, it would have been obvious in the multi-stage solar distillation system to connect the liquid space of the multiple receivers via liquid tubes (see two Figures up, Hong annotated Figure 1 above, liquid space connected via liquid tubes between the first and second receivers, and between the second and last receivers, where each receiver is a stage);
C).	 Hong et al. discloses that in the single stage solar distillation system, the distillation tube runs the length of the receiver or stage (see Hong Figure 1 above, the distillation tube, i.e. heating steam pipe line 161, runs the length of receiver 16), and carries purified process water vapor flow countercurrent to the process water flow within the receiver, in order to heat the cooler process water and vaporize it, and to cool the hotter purified process water vapor and condense it to the purified process water – and by such a heat exchange process, improve the heat efficiency of the solar distillation system, i.e. 
To improve heat efficiency, the water flowing into the solar heat distillation device (1) and the distilled water discharged from the solar heat evaporation device (1) are heat exchanged to obtain the water to distill (the disclosed process water) is preheated and the distilled water (the disclosed purified process water) discharged from the evaporation device is cooled (see Hong et al. [0121]).


D).	Hong et al. discloses that in the single stage solar distillation system, the liquid level in the receiver (or stage) is controlled via the drain pipe for water level control 162, which runs the length of the receiver – and carries the hotter process water in the drain pipe countercurrent to the cooler incoming process water in the receiver, in a heat exchange process that improves the heat efficiency of the solar distillation system (see Hong Figure 1 above, receiver 16 where the drain pipe for water level control 162 runs the length of the receiver or stage; and see Point C). above where Hong is interested in improved heat efficiency).  As such, it would have been obvious in the multi-stage solar distillation system to do the same, i.e. run the drain pipe for water level control 162 through the length of the multiple receivers – and carry the hotter process water flow in the drain pipe countercurrent to the cooler incoming process water flow in each receiver, in a heat exchange process that improves the heat efficiency of the solar distillation system (see two Figures up, Hong annotated Figure 1, first, second, and last receivers, where the drain pipe for water level control 162 runs through the length of the first, second, and last receivers, i.e. stages).
From the above, Hong, in view of Hamed et al., disclose:

    PNG
    media_image5.png
    617
    995
    media_image5.png
    Greyscale

Regarding the claim language of Claims 1-9 and 11-14 – Hong, in view of Hamed et al., disclose a solar distillation system (solar heat distillation device, see Hong Abstract, line 3) (See Hong Title; Abstract, particularly lines 1-3; Figure 1 and [0039]; and Figures above) comprising:
A).	A plurality (three) of solar panels (cylindrical parabolic reflective mirror 12 with tempered glass 10; cylindrical parabolic reflective mirror 11 on left side of 12; and cylindrical parabolic reflective mirror 11 on right side of 12) configured to reflect sunlight (See Hong Figure 1; and Abstract, lines 5-8);
B).	A plurality (plurality because multi-stage, as discussed in the above three paragraphs) of receivers (plurality of receivers in Figure above is first cylindrical evaporation water tank 16, second cylindrical evaporation water tank 16, and last cylindrical evaporation water tank 16) adjacent said plurality of solar panels (see Rejection for Claim 1. A).) and configured to receive process water (waste water) to be processed to purified process water, by distillation (See Hong Figure 1 and Figure above; Abstract; and [0001],
Said plurality of receivers (see Rejection for Claim 1. B).) connected in series, as shown in the Figure above, and comprising at least a first receiver (first cylindrical evaporation water tank 16 in Figure above) and a last receiver (last cylindrical evaporation water tank 16 in Figure above); each receiver having spaced apart opposing end surfaces (end surfaces of each receiver is left end surface and right end surface), each receiver including a process water input on one of the opposing ends (process water input on left-side opposing end, as shown below), and each receiver including a process water output on the other opposing end (process water output on right-side opposing end, as shown below) 

    PNG
    media_image6.png
    434
    991
    media_image6.png
    Greyscale

and, during filling (see [0100]-[0108]), with the process water flowing from said first receiver to said last receiver (as indicated by flow arrows and [0100]-[0108]) via the respective process water inputs and process water outputs such that each receiver (of the plurality of receivers) receives the process water from a previous receiver (of the plurality of receivers) except for the first receiver, and during evaporation (see [109]-[0122]), with the process water being heated by the reflected sunlight (see [0117] and [0122]), and with excess process water exiting the process water output on said last receiver, when the excess process water, i.e. “over flow,” exits the last receiver via “the drain pipe for water level control (162)” (see [0094] and [0108]);
As a reminder for the patentability analysis to follow, the disclosed embodiment is:

    PNG
    media_image1.png
    617
    995
    media_image1.png
    Greyscale

D).	A plurality of vapor tubes (plurality of vapor tubes in Figure above is first vapor tube between first and second cylindrical evaporation water tanks 16 and second vapor tube between second and last cylindrical evaporation water tanks 16) coupled to said plurality of receivers (see Rejection for Claim 1. B). for plurality of receivers being the plurality of cylindrical evaporation water tanks 16), with each respective vapor tube coupled between adjacent receivers (See Hong Figure 1 and Figure above), and
E).	Water vapor (steam) is generated as the process water is heated within each receiver (see Rejection for Claim 1. B).), with the water vapor flowing via said respective vapor tubes (see Rejection for Claim 1. D). for each respective vapor tube of a plurality of vapor tubes, each respective vapor tube coupled between adjacent receivers of the plurality of receivers) between the adjacent receivers towards said last receiver (last cylindrical evaporation water tank 16 of the plurality of cylindrical evaporation water tanks 16) (See Hong Figure 1 and Figure above; and [0110]-[0119]), particularly [0111], [0114], and [0119] for steam generated in the plurality of receivers, i.e. plurality of cylindrical evaporation water tanks 16 – and particularly [00115] where ;
F).	A return vapor tube (steam reheating pipe line 17) coupled to said last receiver (last cylindrical evaporation water tank 16 of the plurality of cylindrical evaporation water tanks 16) (See Hong Figure 1 and Figure above); and
G).	A distillation tube (heating steam pipe line 161) coupled to said return vapor tube (steam reheating pipe line 17) to receive the water vapor, with said distillation tube extending through said plurality of receivers (see Rejection for Claim 1. B).) from said last receiver (last cylindrical evaporation water tank 16 of the plurality of cylindrical evaporation water tanks 16) to said first receiver (first cylindrical evaporation water tank 16 of the plurality of cylindrical evaporation water tanks 16), as shown in Hong’s Figure 1 and the Figure above, and as the water vapor travels through said distillation tube the water vapor changes to a liquid, with the liquid being the purified process water, as shown in Hong’s Figure 1 and the Figure above, and described at [0095]-[0096] and [0118]-[0121].
Additional Disclosures Include:
Claim 2 – The Combination discloses the solar distillation system according to Claim 1 wherein each receiver (of the plurality of receivers in Figure above, i.e. first cylindrical evaporation water tank 16, second cylindrical evaporation water tank 16, and last cylindrical evaporation water tank 16) uses heat energy from a previous receiver to heat the process water, except for said first receiver (first cylindrical evaporation water tank 16), since each receiver, except for the first receiver, is receiving hot vapor from its adjacent upstream receiver through its respective vapor tube coupled between it and its adjacent upstream receiver – where the respective vapor tube is part of the plurality of vapor tubes (plurality of vapor tubes in Figure above is first vapor tube between first and second cylindrical evaporation water tanks 16 and second vapor tube between second and last cylindrical evaporation water tanks 16). (See Hong Figure 1 and Figure above).
Claim 3 – The Combination discloses the solar distillation system according to Claim 1 wherein each receiver (of the plurality of receivers in Figure above, i.e. first cylindrical evaporation water is filled by the process water except for an air gap so as to allow the water vapor to develop, as described at Hong [0110]-[0117] and shown in Figure 1, and where water level control occurs by discharging any overflow water “through the drain pipe for water level control (162) in the last cylindrical evaporation water tank (16)” shown in Hong Figure 1, as stated at [0103] and [0108], and the air gap is above the drain pipe for water level control 162.  (See Hong Figure 1 and Figure above)
Claim 4 – The Combination discloses the solar distillation system according to Claim 3 wherein said distillation tube (heating steam pipe line 161) extends through each receiver (of the plurality of receivers in Figure above, i.e. first cylindrical evaporation water tank 16, second cylindrical evaporation water tank 16, and last cylindrical evaporation water tank 16), below the air gap, since water level control occurs by discharging any overflow water “through the drain pipe for water level control (162) in the last cylindrical evaporation water tank (16)” shown in Hong Figure 1, as stated at [0103] and [0108], and the distillation tube (heating steam pipe line 161) is below the drain pipe for water level control 162 in each receiver of the plurality of receivers.  (See Hong Figure 1 and Figure above)
Claim 5 – The Combination discloses the solar distillation system according to Claim 4 wherein said distillation tube (heating step pipe line 161) is in direct contact with the process water within each receiver (of the plurality of receivers in Figure above, i.e. first cylindrical evaporation water tank 16, second cylindrical evaporation water tank 16, and last cylindrical evaporation water tank 16), since water level control occurs by discharging any overflow water “through the drain pipe for water level control (162) in the last cylindrical evaporation water tank (16)” shown in Hong Figure 1, as stated at [0103] and [0108], and the distillation tube (heating steam pipe line 161) is below the drain pipe for water level control 162 in each receiver of the plurality of receivers, and as the water vapor changes to the liquid within said distillation tube heat is given off – since the distillation tube extends through the plurality of receivers from the last receiver to the first receiver and, as the water vapor travels through the distillation tube, the water vapor changes to liquid (see Rejection for Claim 1. G).) because the water and the steam in the condensation water pipe line 151 is supplied from the cylindrical condensation water tank 15 to the shell of the first cylindrical evaporation water tank 16 (i.e. the first receiver) through check valve 103, as shown by the flow lines, and the water and steam on the shell side is in direct contact with the .
Claim 6 – The Combination discloses the solar distillation system according to Claim 3 wherein each vapor tube (of the plurality of vapor tubes, where the plurality of vapor tubes in Figure above is first vapor tube between first and second cylindrical evaporation water tanks 16 and second vapor tube between second and last cylindrical evaporation water tanks 16) extends between the air gaps in adjacent receivers (the plurality of receivers in the Figure above is first cylindrical evaporation water tank 16, second cylindrical evaporation water tank 16, and last cylindrical evaporation water tank 16), since “each receiver is filled by the process water except for an air gap so as to allow the water vapor to develop” (see Rejection for Claim 3). (See Hong Figure 1 and Figure above)
Claim 7 – The Combination discloses the solar distillation system according to Claim 3 wherein each receiver (of the plurality of receivers, the plurality of receivers in the Figure above is first cylindrical evaporation water tank 16, second cylindrical evaporation water tank 16, and last cylindrical evaporation water tank 16) has a given volume, and the air gap is about 10 to 20% of the given volume, since the air gap is above the drain pipe for water level control 162 and this appears to be 10 to 20% of the volume of each receiver.  (See Hong Figure 1 and Figure above)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to construct the Combination's apparatus:
wherein each receiver has a given volume, and the air gap is about 10 to 20% of the given volume,

as taught by the Combination in Hong Figure 1 and in the Figure above. While proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale, it still would have been obvious to construct the Combination's apparatus wherein each receiver has a given volume, and the air gap is about 10 to 20% of the given volume, because when the claimed device and the prior art do not perform differently, then changing the relative dimensions involves only routine skill in the art.
Claim 8 – The Combination discloses the solar distillation system according to Claim 1 wherein said plurality (three) of solar panels (cylindrical parabolic reflective mirror 12 with tempered glass 10; cylindrical parabolic reflective mirror 11 on the left side of 12; and cylindrical parabolic reflective mirror 11 on the right side of 12) are configured as parabolic troughs, with said plurality of receivers (the plurality of receivers in the Figure above is first cylindrical evaporation water tank 16, second cylindrical evaporation water tank 16, and last cylindrical evaporation water tank 16) being positioned within a focal point (on the focus axis) of said plurality of solar panels, as described at Hong [0013]-[0014] and [0017].  (See Hong Figure 1 and Figure above)
Claim 9 – The Combination discloses the solar distillation system according to Claim 8 wherein each receiver (of the plurality of receivers, the plurality of receivers in the Figure above is first cylindrical evaporation water tank 16, second cylindrical evaporation water tank 16, and last cylindrical evaporation water tank 16) has at least one of an I-shape and a double Y-shape, since each receiver is cylindrical and is an “I-shape.”  (See Hong Figure 1 and Figure above)
Claim 11 – The Combination discloses the solar distillation system according to Claim 1 further comprising a vacuum (at exhaust valve 104) coupled to said distillation tube (heating steam pipeline 161) to direct flow of the water vapor, from right to left, through said plurality of receivers (the plurality of receivers in the Figure above is first cylindrical evaporation water tank 16, second cylindrical evaporation water tank 16, and last cylindrical evaporation water tank 16) and said distillation tube, as described at Hong [0118]-[0121]. (See Hong Figure 1 and Figure above)
Claim 12 – The Combination discloses the solar distillation system according to Claim 1 further comprising a pump (expansion water pipe line 14 and cylindrical condensation water tank 15, and [0096] where expansion water pipe line 14 and cylindrical condensation water tank 15 “have the functions of . . . pumping and supplying water'” to the first cylindrical evaporation water tank 16, i.e. the first receiver) coupled to said first receiver (first cylindrical evaporation water tank 16) to control a flow rate of the process water through said plurality of receivers (the plurality of receivers in the Figure above is first cylindrical evaporation water tank 16, second cylindrical evaporation water tank 16, and last cylindrical evaporation water tank 16), as described at Hong [0096] and [0111]-[0117], particularly [0115]. 
Claim 13 – The Combination discloses the solar distillation system according to Claim 1 wherein the process water comprises at least one of sea water, frac water and waste water.  (See Hong [0001])
Claim 14 – The Combination discloses the solar distillation system according to Claim 1 wherein said last receiver (last cylindrical evaporation water tank 16) outputs the process water that does not turn to water vapor through water pipe line 603, as stated at Hong [0108].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Hamed et al., as applied to Claim 1 above, in further view of Swaidan (US-4235679-A, Nov. 25, 1980).  Hong, in view of Hamed et al., are hereinafter known as the Combination.
The claim is directed to an apparatus.  The claim language is in bold-faced font.
Regarding Claim 10 – The Combination discloses the solar distillation system according to Claim 1, but does not teach the solar distillation system further comprising a plurality of auxiliary heat sources adjacent said plurality of receivers.
Swaidan discloses a solar distillation system (solar still) “for the production of fresh water from seawater.”  (See Swaidan Title; and 1:5-7)  Swaidan further teaches an embodiment where a receiver (Figure 4) comprises a plurality of auxiliary heat sources adjacent the receiver in the form of a double plate heat exchanger 20 with a plurality of channels through which working fluid flows. (See Swaidan Figure 4 for the solar distillation system and Figure 5 for how double plate heat exchanger 20 functions) Swaidan refers to Figure 4 and further teaches the working fluid could be heated by a “conventional fuel heater [which] could allow for 24 hour operation of the solar still by providing the necessary heat at night or on cloudy days.” (See Swaidan 3:51-53)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the Combination's distillation system with:
the solar distillation system further comprising a plurality of auxiliary heat sources adjacent said plurality of receivers,

as taught by Swaidan, since Swaidan states at 3:51-53, that such an arrangement “could allow for 24 hour operation of the solar still by providing the necessary heat at night or on cloudy days.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
A).	Iida (US-4318781-A, Mar. 9, 1982) – See Iida Title; Figure 1 and 1:53-54.
B).	Courvoisier et al. (US-4053368-A, Oct. 11, 1977) – See Courvoisier et al. 1:7-10; and Figure 2 and 6:10-11.
C).	Howell et al. (US-4227970-A, Oct. 14, 1980) – See Howell et al. Title; 1:5-7; and Figures 1 and 4; 1:64-68; and 2:7-11.
D).	Posada (US-20030150704-A1, Aug. 14, 2003) – See Posada Title; Abstract; Figure 9; and [0019].
E).	Possidento (US-6342127-B1, Jan. 29, 2002) – See Possidento Title; Abstract; Figure 4; and 2:1-4 and 2:14.
F).	Ward (US-6821395-B1, Nov. 23, 2004) – See Ward Title; Abstract; Figure 2; and 2:20-21.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE R ANDERSON whose telephone number is 571-270-3166.  The examiner can normally be reached on Monday – Thursday, 8:00 am – 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/D.R.A./Examiner, Art Unit 1779                                                                                                                                                                                                        4/27/2021

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779